DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kantorowiez et al. (US 2021/0044616).
 	Regarding claim 10, Kantorowiez et al. (“Kantorowiez”) teaches a method of authenticating a call source (i.e., verifying an authenticity of an inbound communication from a calling client device 104, as shown in figure 1; para. [0041]), comprising: 
 	obtaining, via an application programming interface triggered at a call destination, communication parameters relevant to the call source (i.e., verification software 116 installed on a recipient client device 102 to cause the recipient client device 102 executing the client-side application 114 to perform a verification process when an incoming communication is received by recipient client device 102; para. [0040]); 
determining a communication services carrier from a plurality of communication services carriers responsive to a first query, initiated at the call destination, to one or more number allocation databases (i.e., call placement service directory 108 is accessed in order to determine data identifying a communication provider 110 based on the query from the recipient client device 102; para. [0041]-[0042]); 
(i.e., after successfully querying the call placement service directory 108, the verification software 116 on the recipient client device 102 to secondly query the identified communication provider 110 with the result of communication information received from the first query; para. [0043] and [0046]); 
obtaining, from the communication services carrier and responsive to the transmitted second query, an indication of a match between a call setup record generated by the communication services carrier and the communication parameters relevant to the call source (i.e., obtaining a confirmation or matching outputs indicating that the client device 104 engaged in an active communication session (phone call) or transmitted the incoming message to the recipient client device 102; para. [0047]-[0049]); and 
generating an authentication signal, with respect to the call source, responsive to detecting agreement between the communication parameters relevant to the call source and the call setup record generated by the communication services carrier (i.e., alert or the incoming communication being verified to be presented on a display of the recipient client device 102; para. [0050]).
Regarding claim 11, Kantorowiez further teaches the feature of receiving a signal (i.e., a query) from the recipient client device 102, by the communication device 110, wherein the query comprising the device identifier associated with the client device transmitted in the incoming call (para. [0046]).
Regarding claim 12, Kantorowiez further teaches the feature of querying a call placement service directory 108, by a call placement service directory query module 
Regarding claim 15, Kantorowiez further teaches the device identifier, e.g., a telephone number, as the communication parameters relevant to the call source (source client device 105). Kantorowiez further teaches the communication device 110 generating and storing a setup record of the client device that has been allocated the device identifier is actively engaged in a communication session. Kantorowiez further teaches that the communication provider 110 determines the device identifier transmitted in the incoming communication in an agreement with the device identifier associated with allocated client device in the setup record generated and stored by the  communication provider 110. The communication provider 110 transmits a verification response to the recipient client 102 (para. [0084]-[0086] and [0093]-[0096]).
Regarding claim 16, Kantorowiez teaches an article (i.e., software architecture 706 stored on memory and/or storage modules 756 to execute on hardware as shown in figures 7 and 8, para. [0125]) comprising:
a non-transitory storage medium having instructions stored thereon and executable by a special-purpose computing platform to:
 obtain, via an application programming interface triggered at a call destination, communication parameters relevant to the call source (i.e., verification software 116 installed on a recipient client device 102 to cause the recipient client device 102 executing the client-side application 114 to perform a verification process when an incoming communication is received by recipient client device 102; para. [0040]); 
(i.e., call placement service directory 108 is accessed in order to determine data identifying a communication provider 110 based on the query from the recipient client device 102; para. [0041]-[0042]); 
transmit a second query, to the communication services carrier, the second query including the obtained communication parameters (i.e., after successfully querying the call placement service directory 108, the verification software 116 on the recipient client device 102 to secondly query the identified communication provider 110 with the result of communication information received from the first query; para. [0043] and [0046]); 
obtain, from the communication services carrier and responsive to the transmitted second query, an indication of a match between a call setup record generated by the communication services carrier and the communication parameters relevant to the call source (i.e., obtaining a confirmation or matching outputs indicating that the client device 104 engaged in an active communication session (phone call) or transmitted the incoming message to the recipient client device 102; para. [0047]-[0049]); and 
generate an authentication signal, with respect to the call source, responsive to detecting agreement between the communication parameters relevant to the call source and the call setup record generated by the communication services carrier (i.e., alert or the incoming communication being verified to be presented on a display of the recipient client device 102; para. [0050]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Farris (US 2015/0043724 as cited in the previous Office Action) in view of Kantorowiez et al. (US 2021/0044616).
 	Regarding claim 1, Farris teaches a caller verification system (such as verification system as shown in figures 6, 8A, 9A), comprising: 
a signaling resource (i.e., network device 260) that forms a communications channel for a call placed between a call source and a call destination (i.e., the network device 260 may assist in establishing a connection between a sending device 210 and a receiving device 220; para. [0022] and [0065]), the signaling resource to generate a call setup record having parameters relevant to the formed communications channel (i.e., the network device 260 may generate and store information, i.e.,  a connection request comprising initial ID information that identify the sending device 210, the receiving device 220, time of a day, date, etc., para. [0022] and [0034]-[0036]); and 
a call verification device to provide call parameters to the signaling resource, and to receive from the signaling resource, an indication of a match between the provided call parameters and the parameters of the call setup record (i.e., verification devices 240 of verification system 240, as shown in figure 2 or verification system 230, as shown in figures 8A and 9A in communication with the network device 260 and providing an indication of a match between the sending device 210, the receiving device 220 based on the stored initial ID information and final ID information, para. [0058]-[0059] and [0064]-[0065]).
to provide a communication services carrier from a plurality of communication services carriers, as amended to claim and argued by Applicants. 
Kantorowiez et al. ( “Kantorowiez”) teaches a verification system, as shown in figure 5, for verifying incoming communications to call destinations. Kantorowiez further teaches the system comprising a database, such as data storage 510 in a call placement service directory 108 which stores a list of device identifiers (e.g., phone numbers) and a plurality of communication provider 110 (e.g., he cloud-based communication platform, third-party communication platform, etc. (para. [0041]) and [0096]). When a query is received by a query module 508 of the call placement service directory 108 from the verification software 116 installed on the recipient client device 102, the search query 516 searches or accesses the data storage 510 via a search 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of one or more number allocation databases which, responsive to a first query initiated at the call destination, are accessed to provide a communication services carrier from a plurality of communication services carriers, as taught by Kantorowiez, into view of Farris in order to verify the carrier associated with the incoming call via the caller ID information in the call signaling received in the incoming call.
Regarding claim 4, Farris further teaches a telephone number of the call source is 800-555-0111 and the telephone number is sent to and received by the verification system 230 in paragraphs [0059], [0070] and [0071].
Regarding claims 7 and 8, Farris further teaches the limitations of the claims, such as the signaling resource (or network device 260) operating in accordance with a session initiation protocol (SIP), a signaling system 7 (SS7), etc. in paragraph [0022].
Regarding claim 9, Farris further teaches the verification system 230 comprising the verification device 240 which may communicate with one or more devices associated with network 270 (e.g., network device 260, etc.)(para. []0020). Farris further teaches the verification system 230 which may transmit the initial ID information to another device without user input (e.g., a device associated with the network 270, etc.)(para. [0038]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Farris (US 2015/0043724) in view of Kantorowiez et al. (US 2021/0044616) as applied to claim 1 above, and further in view of Cox et al. (US 8,238,532).
 	Regarding claim 2, Kantorowiez further teaches the only single communication provider 110 provided from the data storage 510, as discussed above. Kantorowiez failed to clearly teach the feature of provided communication provider 110 as a carrier to form the communications channel between the call source and the call destination. However, Cox et al. (Hereinafter, “Cox”) teaches a system and a method of verifying an incoming call to a bank or call center (col.6, lines 45-59). Cox further teaches the bank or call center transferring data or information of the incoming call to a system which queries a local stored database to determine the current telecommunication carrier that provisioned the line or the ANI from the incoming call placed to the called party (col.7, lines 35-48).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of provided carrier to form the communications channel between the call source and the call destination, as taught by Cox, into view of Farris and Kantorowiez in order to  provide the trust, credibility and security to the carrier establishing the communication channel of the incoming call.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Farris (US 2015/0043724) in view of Kantorowiez et al. (US 2021/0044616) as applied to claim 1 Penar et al. (US 10,771,624, also cited in the previous Office Action)
Regarding claim 3, Farris further teaches the feature of determining a mismatch between the initial sending device identifier and final sending device identifier of the call connection, by the verification system 230 and provided the result to the receiving device 220 (para. [0072]). Farris and Kantorowiez, in combination, failed to teach the feature of determining the call  to be fraudulent based on the mismatched. However, Penar et al. (“Penar”) teaches an initiator’s service provider 108 and receiver’s service provider 202, as shown in figure 2. Penar further teaches, in figure 6, a machine 600 comprising, among other elements, a hardware processor 602 for executing functions and/or instructions. The machine 600 can be computers of the service providers 108 and 202 (col.9, lines 7-12 and col.10, lines 26-35). Penar further teaches that caller and/or initiator’s service provider can upload authentication and context information related to a call initiated by the caller to a data store (col.7, lines 4-41). When the call is routed to the receiver’s service provider, the receiver’s service provider (i.e., performed as a caller verification system with the processor 602) can index into the data store using a telephone number of the initiator or caller. If a record does not exist, the receiver’s service provider can either terminate the communication or provide an indication to the receiving device that the communication could not be authenticated or fraudulent to ensure that the caller cannot spoof an identity by uploading false data to the data store (col.7, lines 42-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of determining, by  . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farris (US 2015/0043724) in view of Kantorowiez et al. (US 2021/0044616) as applied to claim 1 above, and further in view of Bouse (US 2020/0167453, also cited in the previous Office Action).
 	Regarding claim 5, Farris teaches the feature of querying information of the call source associated with the caller from the receiving device 220. Farris and Kantorowiez, in combination, failed to clearly teach the feature of transmitting a second query to a database to determine a trustworthiness score corresponding to a caller corresponding to the call source. However, Bouse teaches a system and method for determining a trustworthiness of a requested transaction, the method including receiving, from a participant entity (i.e., a merchandise entity), a request (or query) to determine a trustworthiness of a transaction request, the transaction request being submitted by a user (i.e., a customer or caller) to access data managed by the participant entity and determining the trustworthiness or level of the trustworthiness of the transaction request based on submitted information associated with the user (para. [0004] and [0011]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of transmitting a query to a database to determine a trustworthiness score corresponding to a caller corresponding to the call source, as taught by Bouse, into view of Farris and .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farris (US 2015/0043724) in view of Kantorowiez et al. (US 2021/0044616) and Bouse (US 2020/0167453) as applied to claims 1 and 5 above, and further in view of Ehrlich et al. (US 2016/0173687, also cited in the previous Office Action).
 	Regarding claim 6, Farris, Kantorowiez and Bouse, teaches all subject matters as claimed above, except for the feature of the database comprises one or more records of events that relate to a communications device corresponding to the call source. Ehrlich et al. (“Ehrlich”) teaches a system comprising an index of suspicion aggregation server 100, an index of call presentation server 200, a caller forensic database 114 and an emergency call-taker terminal 500, as shown in figure 2. Ehrlich further teaches a method of routing an incoming call to the emergency call-taker terminal 500 together with real-time with an aggregated index of suspicion that the call is a prank call (or conversely that the call is likely legitimate)(para. [0048]). Erich further teaches that the emergency call-taker (i.e., called terminal or called party) may query and request caller forensic data from caller forensic database 114. The caller forensic data may include, inter alia, records of events, such as recent activity of the calling device, pass history of the calling device, etc. (para. [0049]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the database comprises one or more records of events that relate to a communications device .

Claims 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kantorowiez et al. (US 2021/0044616) in view of Farris (US 2015/0043724).
 	Regarding claims 13-14 and 18-19, Kantorowiez teaches all subject matters as claimed above, except for the call setup record generated by the communication services carrier corresponds to a signaling system 7 (SS7) record or Session Initiation Protocol (SIP) record. However, Farris teaches the network device 260 including one or more devices capable of generating and storing information (e.g., ID information, etc.) as records. Farris further teaches the network device 260 establishing a connection (e.g., SS7, SIP, etc.) (para. [0022]). Thus, the call setup record generated by the communication services carrier corresponding to the SS7 or SIP record.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the call setup record generated by the communication services carrier corresponds to a signaling system 7 (SS7) record or Session Initiation Protocol (SIP) record, as taught by Farris, into view of Kantorowiez in order to route and connect the call from the call source to the call destination in SS7 network or in the VoIP network.
	Regarding claim 17, Kantorowiez teaches the feature of accessing a database comprising the parameters relevant to the call source, not the call destination. However, Farris teaches the verification system 230 previously stored the initial ID information in 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of accessing a database comprising the parameters relevant to the call destination (i.e., the device identifier associated with the receiving device 220), as taught by Farris, into view of Kantorowiez in order to verify the call destination of the communication.

Response to Arguments
In response to the Applicants’ arguments in the first paragraph, page 8 wherein the Applicants argued as followings:
 	“Assignee further points out that the Examiner's comments with respect to originally filed claim 2, such as at page 3 of the Office action, do not address all of the features of the originally filed claim. Assignee notes the Examiner’s reference (e.g., at lines 5-13 of page 3 of the Office action) to “final ID information,” “sending device 210,” “receiving device 220,” and the “verification system.” However, Assignee respectfully submits that the Examiner has not identified one or more locations within Farris, at which a “number allocation database” is disclosed. Assignee respectfully requests that if a reference to a “number allocation database” is (indeed) present in Farris, then the Examiner should point to the location at which the feature may be found.”

	First of all, Examiner has noted that the terms “number allocation database” recited in original claim 2 was not clearly defined on what it stored. The number allocation database recited to only store a plurality of communication service carriers used to determine for incoming communications. Farris teaches, in paragraph [0020], 
 	Applicant’s arguments with respect to claims 1-20 regarding to access one or more number allocation databases, in response to a query initiated at the call destination, to provide a communication service carrier from a plurality of communication services carriers, as amended to each of the independent claims 1, 10 and 16 have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

	Any response to this final action should be mailed to:
		Box AF
			Commissioner of Patents and Trademarks
			Washington, D.C. 20231

		Or faxed to:
			(703) 872-9314 or (571) 273-8300 (for formal communications; 
 			Please mark “EXPEDITED PROCEDURE”)

		Or:
If it is an informal or draft communication, please label 			 “PROPOSED” or “DRAFT”)

		Hand Carry Deliveries to:
			Customer Service Window
			(Randolph Building)
			401 Dulany Street
 			Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        	
						
Date: March 2022